Exhibit32.2 CERTIFICATION OF PRINCIPAL FINANCIAL OFFICER PURSUANT TO SECTION906 OF THE SARBANES-OXLEY ACT OF 2002 I, Nidhi H. Andalon, Chief Financial Officer of Qualstar Corporation (the “Company”), certify, pursuant to Section906 of the Sarbanes-Oxley Act of 2002, 18U.S.C. Section1350, that: (1)the Annual Report on Form10-K of the Company for the fiscal year ended June30, 2010 (the “Report”) fully complies with the requirements of Section13(a) or 15(d) of the Securities Exchange Act of 1934 (15U.S.C. 78m or 780(d));and (2)the information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Dated: September23, 2010 /s/NIDHI H. ANDALON Nidhi H. Andalon, Principal Financial Officer
